 



EXHIBIT 10.4
GMP AMENDMENT NUMBER 18
     This Separate GMP Amendment is executed this 4th day of February 2008, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project as identified therein.

  1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 18 [sic] and all Work
previously authorized pursuant to GMP Amendments shall be $741,394,328 and that
the GMP is accounted as follows: (a) the Preconstruction Services equals
$350,000, (b) the Construction Manager’s Lump Sum General Conditions equals
$24,459,680, (c) the Cost of the Work equals $678,869,285, (d) the Construction
Manager’s Fee equals $21,525,860, (e) Contingency equals $15,938,947, (f) the
Mock-up Room Cost of Work equals $250,557.

     
OWNER
  CONSTRUCTION MANAGER
GAYLORD NATIONAL, LLC
  PERINI TOMPKINS JOINT VENTURE
By: Gaylord Hotels, Inc. sole member
   

             
By:
  /s/ David C. Kloeppel   By:   /s/ Mark Makary
 
       David C. Kloeppel            Mark Makary
Title:
  Vice-President   Title:   Principal-in-Charge

 